Citation Nr: 1128363	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  05-17 530	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to an increased rating for right ankle chip fracture residuals, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for pseudofolliculitis barbae with seborrhea dermatitis, currently evaluated as 10 percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Fussell

INTRODUCTION

The Veteran served on active duty from October 1976 to April 1983.

These matters are before the Board of Veterans' Appeals (Board) from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  An October 2004 rating decision increased the rating for right ankle chip fracture residuals from a noncompensable level to 10 percent from the effective January 26, 2004 date of receipt of claim.  A January 2007 rating decision confirmed and continued a 10 percent rating for pseudofolliculitis barbae with seborrhea dermatitis.  

The Veteran appeared at a Travel Board hearing before the undersigned Acting Veterans Law Judge in September 2008.  A transcript of that hearing is on file.  

The Board notes that the Veteran submitted a timely Notice of Disagreement (NOD) as to the April 2007 rating action denying a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).  In December 2007 a statement of the case (SOC) was issued.  However, in September 2008 the Veteran specifically withdrew this matter from appellate consideration.  

A March 2009 Board decision, after reopening, denied service-connection for hearing loss in the left ear, and denied service connection for depression and for hypertension; denied a compensable rating for service-connected hearing loss in the right ear and also denied an effective date prior to January 26, 2004, for a 10 percent rating for service-connected right ankle chip fracture residuals.  The application to reopen a claim for service connection for tinnitus and the claims for ratings in excess of 10 percent for right ankle chip fracture residuals and for pseudofolliculitis barbae were remanded.   

The March 2009 Board decision also noted that the Veteran had raised the issue of entitlement to service connection for bilateral carpal tunnel syndrome in a VA Form 21-4138 received in September 2008, and that matter was referred to the RO.  It was also noted that he had submitted a timely NOD as to a denial of a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU rating) addressed by the RO in January 2007 and, in December 2007, and that an SOC was issued addressing that matter but in September 2008, at the travel Board hearing (see page 2 of the transcript thereof), he specifically withdrew this matter from appellate consideration.  As to these matters, there is now a copy on file of a November 2008 rating decision, which was apparently not on file at the time of the March 2009 Board decision, which reflects that service-connection for bilateral carpal tunnel syndrome was denied, as was a TDIU rating.  However, there is no indication that the Veteran initiated an appeal of those denials by filing a timely NOD. 

Subsequently, a September 2010 rating decision granted service-connection for tinnitus and assigned an initial 10 percent disability rating.  As this constitutes a full grant of that benefit, the issue of service connection for tinnitus is not currently in appellate status before the Board and because there is no jurisdiction conferring NOD as to the downstream elements of effective dates or compensation levels, no such issues are now in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  


FINDINGS OF FACT

1.  The right ankle chip fracture residuals are manifested by no limitation of motion, weakness, fatigue, instability or incoordination and no ankylosis of the right ankle and his residual functional ability does not equate to moderate disability of the right ankle. 

2.  The Veteran's claim for an increased rating for his service-connected skin disorder was received in March 9, 2006.  

3.  VA rating examination of February 2007 found skin involvement of 5 percent of the exposed skin area due to pseudofolliculitis barbae and 15 percent due to dermatitis, for a total of 20 percent of the Veteran's total exposed body surface.  

4.  VA rating examination of March 25, 2009, found a total of 4 percent involvement of the exposed surface area due to a combination of both pseudofolliculitis barbae and dermatitis. 

5.  The pseudofolliculitis barbae with seborrhea dermatitis is not manifested by any disfigurement nor by any scarring which is deep, unstable or painful; he has not required systemic therapy.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right ankle chip fracture residuals are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.6, 4.7, 4.21, 4.40, 4.45, 4.49, 4.71, Plate II, 4.71a, Diagnostic Code 5271 (2010).  

2.  The criteria for a rating of no more than 30 percent for pseudofolliculitis barbae with seborrhea dermatitis from March 9, 2006, until March 24, 2009, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.6, 4.7, 4.21, Diagnostic Codes 7899 - 7806 (2010).  

3.  The criteria for a rating in excess of 10 percent for pseudofolliculitis barbae with seborrhea dermatitis since March 25, 2009, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.6, 4.7, 4.21, Diagnostic Codes 7899 - 7806 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist claimants in substantiating VA claims.  See 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R § 3.159.  38 U.S.C.A. § 5103(a) requires VCAA notice be provided before an initial unfavorable adjudication, Pelegrini v. Principi, 18 Vet. App. 112 (2004), and notify claimants of (1) any information and medical or lay evidence needed to substantiate the claim, (2) what portion thereof VA will obtain, and (3) what portion the claimant is to provide (Type One, Type Two, and Type Three, respectively).  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  However, a timing of notice error can be corrected by readjudication after VCAA notice is provided, including readjudication by an SOC or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006); affm'd Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (an SSOC is a readjudication even if it states that it is not).  

In an increased rating claim, VA must provide notification that to substantiate an increased rating claim the claimant should provide or ask VA to obtain medical or lay evidence demonstrating a worsening or increase in a disability's severity and the effect thereof on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  See also Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affm'd in part by Vazquez-Flores v. Shineki, 580 F.3d 1270 (Fed.Cir. 2009).  

The RO provided the Veteran with pre-adjudication VCAA notice by letter, dated in February 2004 addressing the claim for increase for the right ankle disability, prior to the initial adjudication of that claim in October 2004, and by letter dated in February 2005 addressing the claim for increase for the service-connected skin disorder, prior to the initial adjudication of that claim in April 2005.  These letters informed him of the types of evidence needed to substantiate the claim for increase, namely, evidence of an increase in severity.  He was also notified that VA would obtain VA and other Federal agency records and that private medical records could be submitted or VA could be authorized to obtain them.  

By RO letters dated in May 2008 and September 2009 the Veteran was notified of the requirements mandated under Vazquez-Flore, Id.  This was prior to readjudication of the claims for increase in the September 2010 SSOC.  See Mayfield, 20 Vet. App. at 541-42 (2006).  

Duty to Assist

38 U.S.C.A. § 5103A requires VA to make reasonable efforts to assist the claimant in obtaining evidence needed for claim substantiation.  

The RO has obtained the Veteran's service treatment records (STRs).  The Veteran's VA medical records are on file.  There is nothing to indicate that he has received private treatment for his service-connected right ankle or skin disorders. 

As noted, the Veteran testified in support of the claims at a September 2008 travel Board hearing and a transcript thereof is on file.  He testified that he had tried to get "Social Security" because of his depression.  Page 17 of the transcript.  The RO attempted to obtain those records but a March 2008 response indicated that those records had been destroyed.  

Moreover, the Veteran has been afforded multiple VA rating examinations for the increased rating claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

The record indicates that at the time of the most recent VA rating examinations, in March 2009, the Veteran's claim files were not available for review by the examiner.  The March 2009 Board remand had indicated that as to the orthopedic examination the examiner "should" review the claim files and as to the dermatology examination that the examiner "must" review the claim files.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998) it was held that a remand by the Court or the Board creates a right in an appellant to compliance with the remand and when there is no compliance, there is err as a matter of law.  However, neither "absolute" nor "complete" remand compliance is required but only "substantial" compliance.  Chest v. Peake, No. 2007-7303, slip op. (July 21, 2008 Fed. Cir.); 2008 WL 2796362 (Fed.Cir.) (in which there was substantial compliance with a remand when the appellant did not supply a requested HIPAA (Health Insurance Portability and Accountability Act)-compliant authorization form). 

In this regard, "the Court has never decided that in every case, a medical examiner must review all prior medical records before issuing a medical opinion or diagnosis."  Snuffer v. Gober, 10 Vet. App. 400, 404 (1997) (emphasis omitted).  

The Court of Appeals for Veteran Claims (Court) has made clear that medical examiners and VA adjudicators, such as the Board, have specific and different responsibilities and that there should be no confusion as to the differing responsibilities.  "The medical examiner provides a disability evaluation and the rating specialist interprets medical reports in order to match the rating with the disability."  Moore v. Nicholson, 21 Vet. App. 211, 218 (2007).  "It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the element of disability present."  38 C.F.R. § 4.2; see Moore, supra.  A medical examiner is not bound by such requirements; rather, it is a medical examiner's responsibility to provide a well-supported opinion so that the rating specialist may carry out its duty to weigh the evidence of record.  See Moore, supra; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a VA medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Here, the examination reports adequately reported the Veteran's clinical history and the examinations themselves were sufficiently in-depth and extensive in nature so as to provide an adequate basis, when taken together with the evidence as a whole, for rating purposes.  Accordingly, the failure to provide the recent VA examiners with the claims files prior to the March 2009 examination and the absence of review of the claims files is not prejudicial to the Veteran.  

As there is no indication that the Veteran was unaware of what was needed, nor any indication of the existence of additional evidence, for claim substantiation VA's duty to assist has been satisfied and no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Background

On VA dermatology examination in March 2005 the Veteran reported having been treated for a skin condition during active service.  He reported having developed a small abscess on the back of his neck in December 2004 which had been said to be an infected cyst, for which he was treated with antibiotics and gradual clearing.  He had had to start using clippers during service instead of shaving to prevent his skin from breaking out.  He currently used Minocycline, twice daily.  

On examination the Veteran had a full beard and a few papules were visible, especially in the anterior neck area.  There was a swelling approximately a centimeter in sized over the right posterior neck, which had been diagnosed in the past as an infected cyst and which had responded to antibiotic therapy.  The percentage of exposed area would be about 10 percent, and the entire body area involvement of 2 percent.  Except for the recent infection of the posterior aspect of the neck, there had been no recent infections.  

The diagnoses were pseudofolliculitis barbae and an infected cyst of the right posterior neck, treated with antibiotics.  

On file are color photographs of the Veteran's face, neck and chin taken in March 2005. 

VA outpatient treatment (VAOPT) records reflect treatment primarily for nonservice-connected psychiatric disability and nonservice-connected hypertension. They show that in March 2005 it was noted that after service discharge the Veteran had worked at the Post office from 1983 until fired in 1991 for stealing.  He had then worked as an 18-wheel truck driver until 6 months ago, interrupted by having served two years in prison from 2001 to 2003.  A March 2006 VAOPT record shows that he had lost his license to drive a truck due to taking medication for nonservice-connected psychiatric disability.  However, an August 2006 VAOPT shows that while working as a driver for a moving van company he sustained a left wrist fracture. 

On VA general medical examination on February 14, 2007, it was noted that the Veteran was 52 years old and raised horses for racing, called pacers and trotters, used for buggy racing.  He reported having had scaliness on the upper portion of his face for many years, including during his military service.  Recently, he had used Coltrimazole cream on the area with some improvement but had run out of that medicine for a long time.  He noticed occasional redness on either side of the nose and scaling of the eyebrows, alongside the nose and on the temples and hair lines.  Using medicine for several days would result in control and he could keep it under control by applying it for 4 to 5 days, twice a month.  In addition he had been treated in the past for bumps in the beard area.  He had solved this problem by not shaving closely, using only an electric razor.  In spite of this, he still had a few bumps in the area, one of which bled occasionally.  He had had lesions scraped or incised in the past but they were not usually pustular or red, just uncomfortable bumps. Currently, he stated that he had a few.  He did not apply any topical medicines to these.  Also, he had discomfort from an old right ankle fracture.  

On examination the Veteran's only joint complaint pertained to his right ankle.  Neurologically, he had no trouble with coordination of his feet.  His skin, hair, and nails were healthy for the most part except the beard area where there were 2 to 3 small papules on each side in the beard, below the jaw line.  There were no pustules, redness or tenderness.  In the eyebrows and on the temples in the anterior hairline, there was some scaling on both sides.  There was no erythema.  As to his extremities, there was no joint enlargement, tenderness or swelling.  There was no peripheral edema.  He had a normal gait and his posture was upright.  Deep tendon reflexes were 2+ in the lower extremities.  

The diagnoses included pseudofolliculitis barbae, mostly controlled by avoiding close shaving, occupying 5 percent of the exposed area and 2 percent of the total skin area; and seborrheic dermatitis occupying 15 percent of the exposed skin and 4 percent of the total skin area.  It was reported that the Veteran's known medical problems would not significantly impact his ability to continue as a moving truck driver or as an owner and handler of horses. 

On VA orthopedic examination in April 2008 the Veteran reported that over the last 12 months he had had daily mechanical right ankle pain symptoms and he estimated the pain to be 7 on a scale of 10.  He complained of flare-ups of pain, which he estimated to be 10 on a scale of 10, with the onset of cold weather, and such episodes lasted about 24 hours.  He reported having symptoms of effusion and instability about 4 or 5 times monthly.  He did not use an orthopedic assistive device.  He took Acetaminophen as needed which provided some relief.  He reported having been unemployed for about 18 months but had previously been a truck driver moving household furniture.  He reported having to quit that job due to his ankle pain associated with carrying furniture loads up and down stairs.  He reported that his current walking, standing, and weight-bearing tolerance was limited to 30 minutes or less but that he was independent in all activities of daily living.  He related having increased right ankle pain with activities that required prolonged walking, standing, climbing or walking on uneven terrain.  

On examination the Veteran walked freely and briskly without an antalgic gait.  He used no cane, brace, splint or other orthopedic assistive device.  He had a minimally arthritic appearing right ankle joint without visible effusion.  There was no ligamentous laxity.  The Achilles tendon was tender at the calcaneal insertion, and was intact and of normal alignment.  There was 6 degrees of valgus angulation of the os calcis in relation to the long axis of the tibia.  Range of motion of the right ankle, using DeLuca criteria, were plantar flexion from 0 to 45 degrees both prior to and after repetitive motion.  Dorsiflexion was from 0 to 20 degrees both prior to and after repetitive motion.  Inversion was from 0 to 35 degrees both prior to and after repetitive motion.  Eversion was from 0 to 15 degrees both prior to and after repetitive motion.  The Veteran complained of pain on the extremes of motion in each plane.  There was no apparent loss of motion, weakness, fatigability or loss of coordination during or following three repetitions of range of motion.  

X-rays revealed no fractures or dislocations.  There was mild calcification in the superior portion of the distal tibial-fibular joint but the joints spaces were well maintained.  The impression was an irregularity as to the cortex of the posterior malleolus of the right tibia, compatible with an old healed fracture.   No evidence of acute fracture or subluxation.  Minimal soft tissue swelling of the distal tibia.  The articular surface of the talus, distally, might reflect an old injury but it was not included in the lateral projection for adequate evaluation.  There was minute calcification in the attachment of the Achilles tendon to the calcaneus.  

The diagnoses were right ankle, status post lateral malleolus avulsion fracture, and minimal degenerative joint disease (DJD).  

At the September 2008 travel Board hearing the Veteran testified that his right ankle condition had gotten worse.  Page 3 of the transcript.  He testified that he could not stand for more than about 30 minutes and could not engage in strenuous activity.  The condition was worse during the winter when he had swelling of the ankle.  He could not wear regular shoes; rather, he had to wear boots because boots provided more ankle support.  He had ankle swelling 2 or 3 times weekly and when it was swollen he would take Tylenol, prop his ankle up or simply stay off the ankle.   He took over-the-counter medications for his symptoms.  The ankle prevented him from doing any manual work.  Page 4.  He could stand for at most an hour before having problems with his ankle.  He had limitation of motion of the ankle.  He sometimes heard the ankle "pop" (crepitus) and could not do some normal things, e.g., ride a bicycle.  He had pain in the ankle when he had to exert pressure on the accelerator or apply the brakes of his vehicle.  Page 5.  He had been treated for his right ankle at the Dallas VA Medical Center but had been told that there was nothing wrong with it.  X-rays taken at that facility had revealed that he still had the chip from the old fracture.  Page 6. 

As to his skin condition, the Veteran testified that he still had bumps on his skin, as a result of which he did not use a razor to shave.  He had had ingrown hairs which had had to be lanced to drain pus, including on the back of his neck.  He had a beard which he trimmed once a week.  Page 11.  For treatment, he applied a cream given to him by VA but it had not helped because he had spots all over his face.  He had been given the cream to eliminate the bumps, rather than for treatment of skin irritation.  He sometimes applied alcohol to his skin, even though it caused a burning sensation.  Page 12.  Any scratching would cause irritation.  During the summer he developed bumps filled with pus and this caused embarrassment when he was out in public, particularly if there was pus draining from the bumps.  Page 13.  His bumps actually became infected at times.  Page 14.  At the time of his last VA rating examination his skin disorder had been in bad condition, and was manifested by scabs on his skin.  Pages 15 and 16.  

On VA examination in March 2009 of the Veteran's right ankle, his claim file was not available for review.  It was reported that the Veteran had a constant, sharp pain associated with swelling in the posterior, medial, and lateral aspects of his right ankle joint. He had injured that joint inservice and had been conservatively treated with casting and given a profile for 6 to 7 months.  There were no periods of flare-ups. He utilized a lace-up type ankle brace that gave him some support but no relief of pain. Otherwise, he did not use any other assistive devices or braces.  He had worked for the postal service but had had to quit due to pain in his right ankle.  His activities of daily living were unaffected. He was able to shower, shave, and dress.  There was no prosthesis implanted within his right ankle. 

On examination the Veteran had a slight, right-sided, limp when walking without any assistive device.  He had from zero to 20 degrees of right ankle dorsiflexion and from zero to 45 degrees of plantar flexion with crepitus and pain at the extremes of those motions.  He had tenderness in the medial and lateral posterior aspects of the joint with slight swelling of the lateral malleolus.  There was no effusion. There was no instability and he had a negative Drawer's sign.  He had no additional limitations following repetitive use, other than increased pain and crepitus.  There were no flare-ups.  There was no effect as to coordination, fatigue, weakness, or lack of endurance on his joint function.  X-rays revealed an irregularity in the right posterior "tib-fib" joint.  The diagnoses were a healed right ankle fracture, and mild degenerative changes of the right ankle.  The examiner stated that, as to whether the right ankle disorder was either moderate or marked, the Veteran's condition moderately affected his ankle as he had to discontinue working at the post office due to the right ankle problem, with the symptoms being constant and present daily. 

On VA dermatology examination on March 25, 2009, it was not stated that the claims files were made available or were reviewed prior to the examination, but it appears that they were not.  It was reported that the Veteran had developed pseudofolliculitis during service, for which he had been given a permanent profile.  Currently, he shaved his face two times a month.  After shaving, he applied alcohol to his face and this seemed to minimize the subsequent development of folliculitis.  He clipped his hair on his face once a week.  On one occasion, seven (7) years ago, he had an infection of a follicle about the left mandible that had had to be incised and drained.  

On examination the Veteran had minimal scarring and pitting about the lateral sides of his face. He had minimal folliculitis of the anterior neck, about the chin, and to a lesser degree above the upper lip.  There was no evidence of tenderness, scaling or "flacking" and the examination there was currently normal. 

The diagnoses were (1) seborrheic dermatitis of the scalp, treated with Selsun Blue one time a week with control.  This involved 2 percent of the exposed area of the body; (2) pseudofolliculitis barbae of the face with 2 percent of the exposed area of the involvement; with a total of 4 percent of involvement of the two problems (i.e., seborrheic dermatitis of the scalp and pseudofolliculitis barbae of the face, combined).  The examiner reported that as to functional impairment the Veteran had pain about his face, and folliculitis after shaving, and had some minimal discomfort and itching and scaling of his scalp.  The course of his skin condition had been the same over time.  He used Selsun Blue for treatment of dandruff once a week and used over-the-counter skin lotions for his face as well as application of alcohol after shaving.  There was minimal scarring of the face from folliculitis and there was no acne.  


General Rating Principles

Ratings for a service-connected disability are determined by comparing current symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based as far as practical on average impairment in earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities. 38 U.S.C.A. § 1155.  Disabilities are viewed, and examinations are interpreted, historically, in order to accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2.  A higher rating is assigned if it more nearly approximates such rating.  See 38 C.F.R. §§ 4.7, 4.21.  

Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999) (initial staged ratings) and Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings during the appeal of any increased rating claim).   

Right Ankle Ratings

Under 38 C.F.R. §§ 4.40 and 4.45 for musculoskeletal and joint disorders functional loss and disability from pain, "weakened movement, excess fatigability, or incoordination" must be considered for rating purposes.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Consideration of the DeLuca factors is not limited to those effects that can be expressed as additional limitation of motion.  "[T]hese determinations [of weakened movement, excess fatigability, or incoordination] should, if feasible, be expressed in terms of degree of additional range of motion loss."  DeLuca, 8 Vet. App. at 207.  

Under 38 C.F.R. § 4.59 painful motion, with pathology, is productive of and a factor of disability, and objective signs of it should be noted; also, muscle spasm assists the identification.  Crepitation, elicited upon flexion, indicates pathology.  Painful, unstable, or malaligned joints, due to healed injury, warrants at least a minimum compensable rating.  

A 10 percent rating is warranted for moderate limitation of motion of the ankle under Diagnostic Code (or DC) 5271; or for ankylosis of the subastragalar or tarsal joint in good weight-bearing position under Diagnostic Code 5272; or for malunion of the os calcis or astragalus with moderate deformity under Diagnostic Code 5273; or for impairment of the tibia or fibula, with malunion and slight ankle disability under Diagnostic Code 5262.  

A 20 percent rating is warranted for marked limitation of motion of the ankle under Diagnostic Code 5271 (and is the maximum rating for limitation of motion of an ankle); or for ankylosis of the ankle in plantar flexion, of less than 30 degrees, under Diagnostic Code 5270; or for ankylosis of the subastragalar or tarsal joint in poor weight-bearing position under Diagnostic Code 5272, for malunion of the os calcis or astragalus with marked deformity under Diagnostic Code 5273; or for an astragalectomy under Diagnostic Code 5274; or for impairment of the tibia or fibula, with malunion and moderate ankle disability under Diagnostic Code 5262.  

Normal ankle dorsiflexion is from 0 to 20 degrees and normal plantar flexion is from 0 to 45 degrees.  38 C.F.R. § 4.71a. Plate II. 

Analogous Rating (Built-Up Diagnostic Code)

A disability not listed in the Schedule for Rating Disabilities may be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies and the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings will be avoided.  Organic diseases and injuries will not be rated analogously to conditions of functional origin.  38 C.F.R. § 4.20.  See also 38 C.F.R. § 4.27 (the use of "built-up" Diagnostic Codes carrying the last two digits of "99").  


Skin Rating

Here, the Veteran's pseudofolliculitis barbae with seborrhea dermatitis has been rated analogously as dermatitis under 38 C.F.R. § 4.118, Diagnostic Code 7806.  

The Veteran's claim for an increased rating for his service-connected skin disability has been determined by the RO to have been received on March 9, 2006. 

Effective August 30, 2002, the criteria for the evaluation of disabilities of the skin, including scars, were amended.  The criteria for evaluating scars were again amended effective October 23, 2008, but these most recent amendments are applicable only to claims received on or after October 23, 2008.  73 Fed.Reg. 54708 (Sept. 23, 2008).  Accordingly, the only criteria which apply in this case are those that became effective August 30, 2002. 

The rating criteria which became effective August 30, 2002, provide that under 38 C.F.R. § 4.118, DC 7813, dermatophytosis, including tinea barbae of the beard area, is to be rated as disfigurement of the head, face or neck under DC 7800; or as scars under DCs 7801, 7802 7803, 7804 or 7805; or as dermatitis under DC 7806, depending upon the predominant disability. 

38 C.F.R. § 4.118, Diagnostic Code 7806, dermatitis or eczema, and Diagnostic Code 7816, psoriasis, provide that with less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period a noncompensable rating is warranted.

Diagnostic Code 7806, dermatitis or eczema and Diagnostic Code 7816, psoriasis, provide that with at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, a 10 rating is warranted.  

DC 7806, dermatitis or eczema and DC 7816, psoriasis, provide that with 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, a 30 percent rating is warranted. 

Also, DC 7806, dermatitis or eczema, and DC 7816, psoriasis, provide that these disabilities may be rated as disfigurement of the head, face, or neck (DC 7800) or scars (DC's 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.

38 C.F.R. § 4.118, DC 7800, disfigurement of the head, face or neck, considers at Note (1), among other factors, eight (8) characteristics of disfigurement which are: (1) scar 5 or more inches (13 or more cm.) in length; (2) scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 

Under 38 C.F.R. § 4.118, DC 7800 disfiguring scars of the head, face or neck with one characteristic of disfigurement warrant a 10 percent rating.  

Under 38 C.F.R. § 4.118, DC 7800 disfiguring scars of the head, face or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement warrant a 30 percent rating.

38 C.F.R. § 4.118, DC 7801 through 7805 govern ratings for scars (other than disfiguring scars of the head, face or neck) and provide that a deep scar is one associated with underlying soft tissue damage, a superficial scar is one not associated with underlying soft tissue damage, and an unstable scar is one where there is frequent loss of covering of skin over the scar.  

38 C.F.R. § 4.118, DC 7801 provides that scars of other than the head, face or neck that are deep or cause limited motion warrant a 10 percent rating when involving an area or areas exceeding 6 square inches (39 sq. cm.); warrant a 20 percent rating when involving an area or areas exceeding 12 square inches (77 sq. cm.); warrants a 30 percent rating when involving an area or areas exceeding 72 square inches (465 sq. cm.); and warrant a 40 percent rating when involving an area or areas exceeding 144 square inches (929 sq. cm.).  

38 C.F.R. § 4.118, DC 7802 provides that scars other than head, face, or neck that are superficial and that do not cause limited motion warrant a rating of 10 percent when involving an area or areas of 144 square inches (929 sq. cm.) or greater.  

Note 1 to DC 7801 and DC 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25 (setting for the principles of combining ratings).   

Under DC 7803 superficial and unstable scars warrant a 10 percent rating and DC 7804 provides that a superficial scar which is painful on examination warrants a 10 percent rating.  DC 7805 provides that other scars are rated on limitation of function of an affected part.  

Analysis

Right Ankle Chip Fracture Residuals

In accordance with 38 C.F.R. § 4.59, the Veteran has the minimum compensable rating of 10 percent because he has painful motion as well as crepitation and the latter, with X-rays, confirms the existence of right ankle pathology.  See 38 C.F.R. § 4.59.  

There has been no objective clinical evidence that the Veteran has ankylosis of the subastragalar or tarsal joint, much less in a poor weight-bearing position, or ankylosis of the right ankle.  He also has not had an astragalectomy.  Further, there is no malunion of the os calcis or the astragalus, much less with any marked deformity.  There is no marked deformity because the valgus angulation of the os calcis found on VA examination in 2008 was of no more than six (6) degrees.  

To comply with the holding in DeLuca the question of evidence addressing whether pain, weakened movement, excess fatigability, or incoordination significantly limits motion or functional ability will be addressed.  DeLuca, at 207.  Here, all VA rating examinations have found that the Veteran has full dorsiflexion and plantar flexion of the right ankle, even after repetitive testing of motion.  

Also, weakened movement is not shown on clinical examinations.  Specifically the 2008 VA rating examination found no apparent weakness after three repetitions of motion, despite the Veteran's complaints of an inability to stand or move for significant periods of time.  The 2009 VA examination also found no additional limitations after repetitive use, despite increased pain on repetitive use.  With respect to fatigability, neither the 2008 nor the 2009 VA rating examinations found any fatigability after repetitive testing of motion.  

The February 2007 VA examination found that the Veteran had no trouble with coordination of his feet, and at that time his gait was normal.  Likewise, the 2008 and 2009 VA rating examinations found no incoordination, despite the Veteran's using a brace on VA examination in 2009.  

Further, the 2008 VA rating examination found no ligamentous laxity of the right ankle, despite the Veteran's testimony of needing to wear boots for ankle support.  Likewise, while he reported using a brace at the time of the 2009 VA rating examination, that examination found no instability.  

In addressing the Veteran's subjective complaints, e.g. severe flare-ups of pain, the Board notes that at the hearing the Veteran testified that he had had to quit a job at the Post Office due to right ankle pain.  However, the evidence otherwise shows that he did not quit but was fired from that job for reasons unrelated to any disability.  Likewise, he has reported having to quit his job in the furniture moving business due to his right ankle but the evidence also shows, to the contrary, that he receives Social Security disability benefits due to nonservice-connected psychiatric disability and not due to his right ankle disability.  

Even the opinion of the VA examiner in 2009, that the Veteran had moderate overall right ankle impairment, appears to be based upon the Veteran's reported history of having discontinued work at the Post Office due to right ankle disability.  However, as noted, his removal from the occupation had nothing to do with his service-connected right ankle disability.  So, the Board concludes that the record as a whole does not show persistent symptoms that equal or more nearly approximate the criteria for marked limitation of motion, under DC 5271, or overall moderate functional impairment, under DC 5262.  Thus, an evaluation higher than 10 percent for the service-connected right ankle disability is not warranted at any time during the relevant time period of this appeal.  Hart, supra. 

In other words, the Veteran's right ankle disorder has been no more than 10 percent disabling, so the rating cannot be "staged" because the 10 percent rating is the greatest level of functional impairment during the relevant time period of this appeal.  

Pseudofolliculitis Barbae with Seborrhea Dermatitis

At no time has the Veteran had to use systemic therapy, corticosteroids or immunosuppressive drugs for his skin condition.  With respect to disfigurement, there is no evidence of visible or palpable tissue loss or any gross distortion or asymmetry of any feature or paired features.  Likewise, the Veteran is not shown to have even two of the eight possible characteristics of disfiguring scars.  This lack of disfigurement is confirmed by the color photographs on file.  Thus, a rating in excess of 10 percent is not warranted under DC 7800, even analogously.  

Any residual scarring is not shown to be due to a deep, adherent, unstable or painful scar.  Similarly, there is no evidence of functional impairment of the Veteran's neck or jaws.  

However, the February 2007 VA examination, which was within one year of the date of receipt of the claim for an increased rating on March 6, 2006, revealed that the Veteran's pseudofolliculitis barbae occupied 5 percent of the exposed area and seborrheic dermatitis occupied 15 percent of the exposed skin.  Since the Veteran is service-connected for both of these disorders, they must be added together to obtain the amount of involvement of exposed body surface.  Here, the 5 percent and 15 percent, when added, yield a total of 20 percent of the exposed body surface area.  This warrants a 30 percent rating.  However, the extent of involvement of the total body surface as well as the total exposed surface was not great enough for an evaluation in excess of 30 percent.  

The subsequent VA examination on March 25, 2009, found that the extent of involvement of the exposed surface was less than 20 percent.  Accordingly, as of that date the evidence shows that there was improvement in the service-connected dermatological disorders of such extent that no more than a 10 percent rating has been warranted.  The service-connected dermatological disorder was found on VA rating examination in 2009 to have been stable over time and the examiner found that there was, essentially, only minimal discomfort and scarring.  

Thus, in this case, a 30 percent rating is warranted for pseudofolliculitis barbae with seborrhea dermatitis from date of receipt of claim on March 9, 2006, until March 24, 2009, the day before the VA examination of March 25, 2009, which revealed improvement in the service-connected skin disorder, and the resumption of no more than a 10 percent effective March 25, 2009, the day of the examination showing improvement.  

Thus, the Board concludes that for these respective time frames the record as a whole does not show persistent symptoms that equal or more nearly approximate the criteria for an evaluation higher than 30 percent for the service-connected pseudofolliculitis barbae with seborrhea dermatitis from March 9, 2006, until March 24, 2009, and the record as a whole does not show persistent symptoms that equal or more nearly approximate the criteria for an evaluation higher than 10 percent since March 25, 2009.  Hart, supra.  

In other words, the Veteran's skin disorder has been no more than 30 percent disabling from March 9, 2006, until March 24, 2009, so the rating cannot be further "staged" because that 30 percent rating is the greatest level of functional impairment during the relevant time period of this appeal, as is the 10 percent rating thereafter.  

Extraschedular Consideration

The Board is precluded from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance but not from considering whether a case should be referred for such a rating.  The threshold factor is, after comparing the level of severity and symptomatology with the schedular criteria, whether there is such an exceptional disability picture, in light of such factors as frequent hospitalizations or marked interference with employment (but not interference with "obtaining or retaining" employment, which is a higher standard), that the schedular rating criteria are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir.).  

If the rating criteria reasonably describe the disability level and symptomatology, the disability picture is contemplated by the Rating Schedule and the assigned schedular evaluation is adequate.  In that case, referral for consideration of an extraschedular rating is not required.  Thun, Id.  

Because under 38 U.S.C.A. § 1155 the basis of disability ratings is the "reduction in earning capacity," any compensable rating encompasses employment interference.  Here, comparing the current disability level and symptoms to the Rating Schedule, the level of impairment shown is adequately compensated by the assigned disability ratings.  

There have been no frequent periods of hospitalizations for either disorder at issue.  At the travel Board hearing the Veteran testified that he had been in a penitentiary and other evidence shows that this was for about 2 years during which he was not in a position to work since, obviously, during his incarceration he was not available for employment.  Also, at the 2009 VA orthopedic examination the Veteran reported that he had quit the postal service due to pain in his right ankle.  However, at the travel Board hearing he testified that he had applied for Social Security Administration disability benefits because of his nonservice-connected depression. No mention was made at the hearing of having applying for those benefits due to his right ankle disorder or his skin condition.  This suggests that his right ankle as well as his skin disorder, while possibly having played a role in limiting his ability to work, were not the sole or even determinative factors in his leaving any employment.  So, the Board concludes that marked interference with employment due to the service-connected right ankle disorder or the service-connected skin disorder is not shown by the evidence.  

Thus, the assigned schedular ratings are adequate and referral for consideration of an extraschedular rating is not required.  

Here, the preponderance of the evidence is against the claims and, so, the favorable resolution of doubt is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claims, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1361 (Fed. Cir. 2001).  

	(CONTINUED ON NEXT PAGE)




ORDER

A rating in excess of 10 percent for right ankle chip fracture residuals is denied.  

A rating of no more than 30 percent for pseudofolliculitis barbae with seborrhea dermatitis is granted from March 9, 2006, until March 24, 2009, subject to applicable law and regulations governing the award of monetary benefits. 

A rating in excess of 10 percent for pseudofolliculitis barbae with seborrhea dermatitis since March 25, 2009, is denied.  



____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


